Title: From George Washington to Seth Warner, 12 November 1780
From: Washington, George
To: Warner, Seth


                        
                            Sir
                            Head Quarters Passaic Falls 12 Novemr 1780.
                        
                        I have recd your favr of the 30th October by Capn Moulton. I am sorry for the unfortunate stroke
                            upon your Regt at Fort George, but I cannot but think it extraordinary that you should furlough the remainder at a
                            time when their services were so essentially necessary—By the new establishment of the Army, your Regiment with all the other Corps upon the same foundation
                            (Colo. Hazens excepted) is to be reduced on the 1st January—The Officers to go out on half pay for life and the non
                            Commd and private Men to join the Regiments of those States to which they properly belong—The time of reduction
                            being so near, you may as well send the remainder of your Men immediately down to West point, under the care of an Officer
                            where they will be incorporated and receive Cloathing.
                        The Military Chest here and to the Northward are both empty, and I cannot therefore make the advance of pay
                            which you require. As Mr Sherman your late pay Master has gone off in so scandalous a Manner, you must appoint one of your
                            Officers, who is best qualified, to make up the Regimental accounts in the best manner that circumstances will admit, and
                            send them down to the Auditors that they may be finally adjusted. You must at the same time prepare your accounts for the
                            Money which you have received at different times for recruiting. I am &c.
                            
                        
                    